TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00324-CV


Wilkins Electric, Inc., Appellant

v.


Kraege Polan, Appellee





FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY

NO. 248,407, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellant Wilkins Electric, Inc., has filed a motion to dismiss its appeal.  We grant
the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(2).


  
					Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed on Appellant's Motion
Filed:   July 11, 2003